UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-6210


JAVON LAREN MARTIN,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                    Respondent - Appellee,

             and

BARRY KANOKE, Warden, River North Correctional Center,

                    Respondent.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Douglas E. Miller, Magistrate Judge. (2:18-cv-00111-DEM)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Javon Laren Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Javon Laren Martin seeks to appeal the magistrate judge’s order denying relief on

his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Martin has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2